DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 12/22/21.  Claims 2-4, 7-11, 13, 15 have been cancelled.  Claims 1, 5-6, 12, 14, 16 are pending.  Claims 1, 6, 16 have been amended.  Claims 1, 5-6, 12, 14, 16 are examined herein.  
Applicant’s amendments to the claims have rendered the 112 rejection over claim 6 moot, therefore hereby withdrawn.
The Chandrashekhar Declaration 2 filed on 12/22/21 has been fully considered and found persuasive over the 112 rejection over claims 14 and 16, therefore hereby withdrawn.
The terminal disclaimer filed on 1/28/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent 11,154,498 has been reviewed and accepted.  The terminal disclaimer has been recorded.  The obviousness double patenting rejection is hereby withdrawn.
Applicant’s arguments with respect to the 103 rejection have been fully considered and found persuasive, therefore hereby withdrawn.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Amanda Keys on 1/28/22.
The application has been amended as follows:

In claim 1, please delete “polyethylene glycols” and replace with “polyethylene glycol”.

In claim 5, please delete “succinic and carbonic acid” and replace with “succinic acid, carbonic acid”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Gaugain-Hamidi et al. teaches a liquid pharmaceutical composition, wherein: the composition comprises: at least one thyroid hormone, wherein the thyroid hormone is levothyroxine or a pharmaceutically acceptable salt, hydroxypropyl-β-cyclodextrin, at least one buffer, and at least 5% (by weight) water; and the pH of the composition is from about 8 to about 12 [claims 1, 4 and 5]. The composition further comprises a sodium bicarbonate et al. does not teach including arginine or alanine as buffer agents. The buffer agents disclosed by Gaugain-Hamidi et al. have a pKa of 9 and above. Also the formulations of the prior art have pH of from about 8 to about 12. Thus, there is no motivation to include arginine or alanine as buffer agents in order to give a pH of 5.5 to 6.5 into the formulations of Gaugain-Hamidi et al. In addition, the instant formulation have a lower pH than the formulations of the prior art. 
Applicant has demonstrate that the instant formulation of levothyroxine has an improved stability over the formulations of Gaugain-Hamidi et al. The instant levothyroxine formulations had 98% Levothyroxine present in the formulation after 6 months of accelerate storage conditions. It is clear that the presence of arginine or alanine in the amounts instantly claimed and the pH of the solution impart an improved stability to the liquid levothyroxine formulation over the formulations of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627